Hon. 0. H. Otto                     Opinion   No.   M- a03
County Attorney
210 County Courthouse               Re:   Responsibility of Sheriff
San Angelo, Texas 76901                   to account to his County
                                          Auditor for monies paid to
                                          him for feeding prisoners
Dear Mr. Otto:                            in the county jail.
          In your letter requesting an opinion from this office,
you submit the following facts:

          “In the Budget Year 1969, groceries and
     supplies for prisoners confined in Tom Green
     County Jail amounted to $8,631.1’1. $0,000.00
     was budgeted for the year 1970. The Commls-
     sloners Court has amended the budget for ,197O
     two times in the amount of $7,000.00. Approx-
     imately $15,000.00 will have been disbursed
     for groceries and supplies at the end of our
     fiscal year 1970. This is a considerable In-
     crease In expenditures between the year 1969
     and 1970. Due to this great Increase in ex-
     penditures, a request was made by the County
     Auditor to the Sheriff to makeia complete ac-
     counting of all groceries and supplies purchased
     and consumed, which consist of the following re-
     quirements: 1. A monthly inventory of groceries
     and supplies; 2. Weekly menus prepared; 3.
     Grocery and supply bills submitted to Auditor’s
     office at time of purchase; 4. Daily food and
     supplies consumption count daily submitted to
     auditor’s office; 5. Count of prisoners fed .‘I
            Wlth regard to these facts you ask the foliowIng
questlon:
          ?s the Sheriff required to comply with
     the above request based on Art. 1663 and 1663a,
     Vernon’s Clvll~Statutes.”
          In a supplementary letter dated January 21, 1971, you
have informed us that the additional reports and information
                           -X901-
Hon. 0. H. Otto, page 2        (M-803)



referred to above are intended to relate only to future accounting
periods.
          Thus, the Information requested is not being sought in
connection with an audit but in connection with the manner of
operation and accounting for the feeding of prisoners.

          By its express terms, Article 1663 provides that the
County Auditor
          1,
                 shall require all persons who shall
     have recelied any money belonging to the county,
     or having the dlsposltlon or management of any
     prop$rty of the county to render statements to
     him.
Willful refusal to comply with "reasonable“ requests of the Auditor
for such statements renders the person from whom the County Auditor
is entitled to receive them Is made a misdemeanor by Article I663a.

          As we construe such statutes, the Sheriff, in his feeding
of prisoners, Is not an officer subject to either Article 1663 or
I663a, since he Is not authorized to receive or dispose of any
money or property belonging to the county with the feeding of
prisoners. Nor under said statutes is the County Auditor entitled
to receive any reports or statements from the Sheriff incident to
the feeding of prisoners, except while In the course of making an
audit. Since 1949 all Sheriffs are compensated on a salary basis
pursuant to Article XIV, Section 61, Constitution of Texas.
Sheriffs paid on a salary basis are entitled to recover actual
expensed incurred in the feeding of prisoners and must report
such expenses accurately to receive reimbursement. Attorney Gen-
eral Opinion Nos. c-567 (1.965);V-1232 (1951). The Legislature
has expressly provided for the statement or report required by
the Sheriff in this undertaking In Article 1046, Vernon's Code
of Criminal Procedure. This statute provides that the Sheriff
shall present at each regular term of the Commissioners' Court
his verified account for the expenses Incurred by him for the
maintenance of prisoners.
          County sheriffs have the exclusive right of operating
the jail kitchen and furnishing meals to prisoners. Article
1040, Vernon's Cbde of Criminal Procedure; Wichita County v.
Vance, 217 S.W.2d 702 (Tex.Civ.App., 1949, error ref. n.r.e.);
Attorney General Opinion Nos. M-567 1965 ; V-1232
            ; O-4377 (1942); Q-1242 t.1939I; O-1228


                           -3902-
,   -      .




    Hon. 0. H. Otto. Page 3                w-803)




                  This office has previously held that the County Auditor
        is not authorized to require , as a prerequisite to his approval
        of a claim or items of expense, that all requlsltlons for such
        purchases or expense Items shall be signed or approved by him
        at the time the purchase Is made or the ex ense incurred. See
        Attorney General Opinion Nos. 0-6506 (1945P ; ~~-13’16 (1962).
                  In the most recent opl.nionof this office In this area,
        this office held, In part, In Attorney General Opinion No. M-756
        (1970):
                    "The County Auditor has no general authority
               to examine the records of public officials except
               as may be required for verlflcatlon purposes under
               good accounting procedures in connection with a
               financial audit. Therefore, the County Auditor
               has no duty or authority to examlne county jail
               records. . .unless he is seeking Information as
               to the use or misuse of county funds."
                  In view of the foregoing considerations, we are of the
        opinion that your question must be answered in the negative; that
        is, the Sheriff is not required to comply with the request based
        on Article 1663 and 1663a.  Monies pald for the cost of feeding
        prisoners are In the nature of monies paid to the Sheriff for
        the cost of actual expenses Incurred In the feeding of prisoners.
        The Sheriff actually handles no money or county property belon lng
        to the county, within the contemplation of Articles 1663 and 163a.
                                                                      %
                               SUMMARY
                    Under the facts and circumstances presented,
               the County Sheriff is not required to comp1.ywith
               the request of the County Auditor to furnish to him
               certain statements pertaining to a monthly inventory
               of supplies, weekly menus prepared, grocery and sup-
               ply bills of time of purchase, dally consumption
               count, and count of prisoners fed, based on Articles
               1663 and 1663a, Vernon's Civil Statutes, because
               such statutes do not apply to the Sheriff's under-
               taking in feeding the prisoners, but apply only to
               a person who handles or disposes of money or property
               belonging to the county within the contemplation of
               the statutes.



                                         -3903-
Hon. 0. Ii.Otto, page 4                 (M-803)




                           Yours very truly,

                           CRAWFORD C. MARTIN
                           Attorney General of Texas




                                 First Assistant

Prepared by Ivan R. Wllllams
Assistant Attorney General
APPROVED:
OPINION COMMIlTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Max Hamilton
Jack Goodman
Lonny Zwiener
3. C. Davis
KEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant




                               -3904-